     Case 1:20-cv-00463-RJJ-PJG ECF No. 7 filed 06/19/20 PageID.81 Page 1 of 5



                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION
                                         ______

MICHAEL MALOTT,

                       Plaintiff,                      Case No. 1:20-cv-463

v.                                                     Honorable Robert J. Jonker

UNKNOWN SIMON et al.,

                       Defendants.
____________________________/

                                             OPINION

               This is a civil rights action brought by a state prisoner under 42 U.S.C. § 1983.

Under the Prison Litigation Reform Act, Pub. L. No. 104-134, 110 Stat. 1321 (1996) (PLRA), the

Court is required to dismiss any prisoner action brought under federal law if the complaint is

frivolous, malicious, fails to state a claim upon which relief can be granted, or seeks monetary

relief from a defendant immune from such relief. 28 U.S.C. §§ 1915(e)(2), 1915A; 42 U.S.C.

§ 1997e(c). The Court must read Plaintiff’s pro se complaint indulgently, see Haines v. Kerner,

404 U.S. 519, 520 (1972), and accept Plaintiff’s allegations as true, unless they are clearly

irrational or wholly incredible. Denton v. Hernandez, 504 U.S. 25, 33 (1992). Applying these

standards, the Court will dismiss Plaintiff’s complaint for failure to state a claim.

                                             Discussion

I.      Factual allegations

               Plaintiff is presently incarcerated with the Michigan Department of Corrections

(MDOC) at the Macomb Correctional Facility (MRF) in New Haven, Macomb County, Michigan.

The events about which he complains, however, occurred at the Bellamy Creek Correctional
   Case 1:20-cv-00463-RJJ-PJG ECF No. 7 filed 06/19/20 PageID.82 Page 2 of 5



Facility (IBC) in Ionia, Ionia County, Michigan. Plaintiff sues Corrections Officers Unknown

Simon, Unknown Mileski, Unknown Pohl, Unknown Party #1, and Unknown Party #2, all of

whom were employed at IBC during the pertinent time period.

               Plaintiff alleges that on December 5, 2017, he was placed on suicide watch and

Defendant Simon packed up Plaintiff’s property. Plaintiff states that he was sent to a mental health

facility on December 8, 2017. On January 18, 2018, Plaintiff was returned to IBC and discovered

that his footlocker, which contained a large amount of his property, was lost. Included in the

footlocker were two pairs of shoes, a universal a/c adapter, an am/fm radio, a three headed electric

shaver, twenty-six books, thirteen t-shirts, twenty-eight socks, two headphone extension cords,

one extension cord, two pairs of eyeglasses, one pair of sunglasses, twelve pairs of boxer shorts,

twelve athletic shirts, Koss headphones, one watch with an extra battery, trimmers, a chess board,

four pairs of shorts, one coat, one fleece, one necklace, one ring, twenty-four cassettes, sandals,

navy blue t-shirts, a Sony cassette player, eleven legal books, two reams of paper, a television,

four pairs of JP5 earbuds, a sewing kit, a JP5 tablet with accessories, and sixteen pads of lined

paper.

               Plaintiff filed a grievance regarding the loss of his property. In the response to the

step II grievance appeal, Warden Tony Trierweiler stated that Plaintiff had been advised to request

and complete a 1104-P form in order to make a claim for reimbursement. Plaintiff contended that

his loss exceeded the allowable amount of $999.99, so the 1104-P form was not appropriate.

Warden Trierweiler noted that Resident Unit Manager Vroman looked at the listed items and stated

that the alleged losses did not appear to approach the limit of less than $1000. Warden Trierweiler

concluded that Plaintiff had not provided evidence to substantiate his claim that the property was

worth more than $999.99. (ECF No. 1-1, PageID.13.)



                                                 2
      Case 1:20-cv-00463-RJJ-PJG ECF No. 7 filed 06/19/20 PageID.83 Page 3 of 5



                Plaintiff seeks to be reimbursed for the filing fee and the loss of his property.

II.      Failure to state a claim

                A complaint may be dismissed for failure to state a claim if it fails “‘to give the

defendant fair notice of what the . . . claim is and the grounds upon which it rests.’” Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). While

a complaint need not contain detailed factual allegations, a plaintiff’s allegations must include

more than labels and conclusions. Twombly, 550 U.S. at 555; Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (“Threadbare recitals of the elements of a cause of action, supported by mere conclusory

statements, do not suffice.”). The court must determine whether the complaint contains “enough

facts to state a claim to relief that is plausible on its face.” Twombly, 550 U.S. at 570. “A claim

has facial plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at

679. Although the plausibility standard is not equivalent to a “‘probability requirement,’ . . . it

asks for more than a sheer possibility that a defendant has acted unlawfully.” Iqbal, 556 U.S. at

678 (quoting Twombly, 550 U.S. at 556). “[W]here the well-pleaded facts do not permit the court

to infer more than the mere possibility of misconduct, the complaint has alleged—but it has not

‘show[n]’—that the pleader is entitled to relief.” Iqbal, 556 U.S. at 679 (quoting Fed. R. Civ. P.

8(a)(2)); see also Hill v. Lappin, 630 F.3d 468, 470-71 (6th Cir. 2010) (holding that the

Twombly/Iqbal plausibility standard applies to dismissals of prisoner cases on initial review under

28 U.S.C. §§ 1915A(b)(1) and 1915(e)(2)(B)(i)).

                To state a claim under 42 U.S.C. § 1983, a plaintiff must allege the violation of a

right secured by the federal Constitution or laws and must show that the deprivation was committed

by a person acting under color of state law. West v. Atkins, 487 U.S. 42, 48 (1988); Street v. Corr.

Corp. of Am., 102 F.3d 810, 814 (6th Cir. 1996). Because § 1983 is a method for vindicating
                                                  3
   Case 1:20-cv-00463-RJJ-PJG ECF No. 7 filed 06/19/20 PageID.84 Page 4 of 5



federal rights, not a source of substantive rights itself, the first step in an action under § 1983 is to

identify the specific constitutional right allegedly infringed. Albright v. Oliver, 510 U.S. 266, 271

(1994).

III.      Due process

                Plaintiff appears to be claiming that the loss of his property violated his rights under

the Fourteenth Amendment. Plaintiff’s due process claim is barred by the doctrine of Parratt v.

Taylor, 451 U.S. 527 (1981), overruled in part by Daniels v. Williams, 474 U.S. 327 (1986). Under

Parratt, a person deprived of property by a “random and unauthorized act” of a state employee

has no federal due process claim unless the state fails to afford an adequate post-deprivation

remedy. If an adequate post-deprivation remedy exists, the deprivation, although real, is not

“without due process of law.” Parratt, 451 U.S. at 537. This rule applies to both negligent and

intentional deprivations of property, as long as the deprivation was not done pursuant to an

established state procedure. See Hudson v. Palmer, 468 U.S. 517, 530-36 (1984). Because

Plaintiff’s claim is premised upon allegedly unauthorized acts of a state official, he must plead and

prove the inadequacy of state post-deprivation remedies. See Copeland v. Machulis, 57 F.3d 476,

479-80 (6th Cir. 1995); Gibbs v. Hopkins, 10 F.3d 373, 378 (6th Cir. 1993). Under settled Sixth

Circuit authority, a prisoner’s failure to sustain this burden requires dismissal of his § 1983 due-

process action. See Brooks v. Dutton, 751 F.2d 197 (6th Cir. 1985).

                Plaintiff has not sustained his burden in this case. Plaintiff has not alleged that state

post-deprivation remedies are inadequate. Moreover, numerous state post-deprivation remedies

are available to him. First, a prisoner who incurs a loss through no fault of his own may petition

the institution’s Prisoner Benefit Fund for compensation. Mich. Dep’t of Corr., Policy Directive

04.07.112, ¶ B (effective Dec. 12, 2013). As noted by Warden Trierweiler in the step II response

to Plaintiff’s grievance, aggrieved prisoners may also submit claims for property loss of less than
                                                   4
   Case 1:20-cv-00463-RJJ-PJG ECF No. 7 filed 06/19/20 PageID.85 Page 5 of 5



$1,000 to the State Administrative Board. Mich. Comp. Laws § 600.6419; MDOC Policy

Directive 03.02.131 (effective Oct. 21, 2013). Alternatively, Michigan law authorizes actions in

the Court of Claims asserting tort or contract claims “against the state and any of its departments,

commissions, boards, institutions, arms, or agencies.” Mich. Comp. Laws § 600.6419(1)(a). The

Sixth Circuit specifically has held that Michigan provides adequate post-deprivation remedies for

deprivation of property. See Copeland, 57 F.3d at 480. Plaintiff does not allege any reason why

a state-court action would not afford him complete relief for the deprivation, either negligent or

intentional, of his personal property. Accordingly, Plaintiff’s complaint will be dismissed.

                                            Conclusion

               Having conducted the review required by the Prison Litigation Reform Act, the

Court determines that Plaintiff’s complaint will be dismissed for failure to state a claim, under 28

U.S.C. §§ 1915(e)(2) and 1915A(b), and 42 U.S.C. § 1997e(c). The Court must next decide

whether an appeal of this action would be in good faith within the meaning of 28 U.S.C.

§ 1915(a)(3). See McGore v. Wrigglesworth, 114 F.3d 601, 611 (6th Cir. 1997). The Court

certifies that an appeal would not be in good faith.

               Should Plaintiff appeal this decision, the Court will assess the $505.00 appellate

filing fee pursuant to § 1915(b)(1), see McGore, 114 F.3d at 610-11, unless Plaintiff is barred from

proceeding in forma pauperis, e.g., by the “three-strikes” rule of § 1915(g). If he is barred, he will

be required to pay the $505.00 appellate filing fee in one lump sum.

               This is a dismissal as described by 28 U.S.C. § 1915(g).

               A judgment consistent with this opinion will be entered.



Dated:     June 19, 2020                       /s/ Robert J. Jonker
                                               ROBERT J. JONKER
                                               CHIEF UNITED STATES DISTRICT JUDGE
                                                  5
